DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed December 22, 2021.   In the applicant’s reply; claims 2-21 were amended.  Claims 2-21 are pending in this application.

TERMINAL DISCLAIMER
The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,848,953, US Patent 9,603,668, U.S. Patent 10,105,185, and US Patent 10,799,297 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicants' amendments filed on December 22, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed September 24, 2021.
Applicant’s filing of a terminal disclaimer overcome the rejections of Claims 2-21 on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,848,953 B2, and the rejection is hereby withdrawn. 
Applicant’s filing of a terminal disclaimer overcome the rejections of Claims 2-21 on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,603,668
Applicant’s filing of a terminal disclaimer overcome the rejections of Claims 2-21 on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,105,185 B2, and the rejection is hereby withdrawn. 
Applicant’s filing of a terminal disclaimer overcome the rejections of Claims 2-21 on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,799,297 B2, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the objection to the title of the specification and the objection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 1 was previously canceled by the applicant.
Claims 2-21 (now renumbered as 1-20 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the methods of Claims 2, 9 and 16, which specifically comprises the following features in combination with other recited limitations:
- A method for guiding navigation of a probe inside a patient's lung, the method comprising: 
- loading a navigation plan into a navigation system, the navigation plan including at least one planned pathway to at least one target shown in a 3D model generated from CT images; 
- determining a location of the probe in a patient's airways from data received from a sensor associated with the probe, the sensor in operative communication with the navigation system; 
presenting a view of the 3D model showing the at least one planned pathway and the at least one target, and indicating the location of the probe; 
- adjusting the view of the 3D model showing the at least one planned pathway based on the location of the probe; 
- and updating the view of the 3D model by removing at least a part of an object forming part of the 3D model.
These limitations and their equivalents were in independent claims 2, 9, and 16. Likewise, claims 3-8 are dependent from claim 2, claims 10-15 are dependent from claim 9 , and claims 17-21 are dependent upon claim 16, and encompass the limitations specified, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously in the parent application 14/751,257, now US Patent 9,603,668: Hunter et al. (US PGPub US 2015/0305612 Al, filed April 23, 2014, hereby referred to as “Hunter”), Cohen et al. (US PGPub US 2010/0290693 Al, filed May 17, 2010, hereby referred to as “Cohen”), Case et al. (US PGPub US 2013/0317352 Al, filed May 22, 2012, hereby referred to as “Case”), and the references cited in form PTO-1449. Applicant’s arguments submitted in “Remarks” dated May 29, 2020 were persuasive, and none of the references teaches the methods recited in claims 2, 9, and 16. Especially, Hunter is the most relevant reference as it is directed towards a real-time registration of a steerable catheter in volumetric bronchoscopy video data in an iterative manner, and was used as a primary reference in the rejection of the claimed limitations. Cohen, which was used in combination for dependent limitations is also directed towards lumen-identification in vascular image data. However, applicant’s arguments are persuasive, and neither Hunter or Cohen teach iteratively  or adjusting “the presented view by removing at least a part of an object forming part of the 3D model” 3D model of the planned pathway indicating the sensed location of the probe, as required by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662




/TAHMINA ANSARI/

February 25, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662